I concur in the judgment of affirmance and agree that, based on this record in this direct appeal, appellant failed to satisfy his burden of proving ineffective assistance of counsel. I disagree, however, with that portion of the majority's opinion which states, in dictum, that appellant may now raise his claim of ineffective assistance of counsel in a petition for postconviction relief.
In the instant case, we are once again confronted with the issue of the appropriate method for raising the claim of ineffective assistance of counsel. Two major problems face defendants as well as courts in dealing with this issue. First, a defendant must decide whether to raise the argument of incompetent counsel on direct appeal or in postconviction proceedings, forcing courts to deal with and apply the doctrines of waiver *Page 99 
and res judicata where applicable. Second, there is the question of proof of an allegation of ineffective assistance of counsel.
Under the doctrine of res judicata, any issue that was raised and decided on direct appeal cannot be raised in postconviction proceedings. See State v. Hester (1976), 45 Ohio St.2d 71;State v. Perry (1967), 10 Ohio St.2d 175. Similarly, any issue which could have been effectively raised on direct appeal may not be raised in postconviction proceedings. See id. These rules, as applied to an allegation of ineffective assistance of counsel, mandate that this issue will be raised either by a direct appeal or in postconviction relief proceedings, depending upon whether the alleged ineffective assistance can be demonstrated by the record on direct appeal.
If ineffective assistance of counsel can be proven by the record of the trial court proceedings, this claim of error must be raised on direct appeal, or it is waived and may not be raised by a petition for postconviction relief. Similarly, if this issue is raised on direct appeal and is adjudicated and the allegation of ineffective assistance of counsel is determined to be without merit upon the record before the appellate court, resjudicata bars a relitigation of the issue in postconviction proceedings.
On the other hand, if ineffective assistance of counsel can only be proven by facts outside the record, the proper way to raise the issue is by a petition for postconviction relief. As long as no direct appeal was taken, or the claim of incompetent counsel was not raised and adjudicated on a direct appeal, resjudicata does not bar the adjudication of this issue in postconviction proceedings.
Because of this operation of waiver and res judicata
principles, attorneys representing convicted defendants must be cautious about raising the issue of ineffective assistance of counsel on direct appeal. Although the record of a criminal case may reflect that trial counsel was not as diligent as he could have been, or that he failed to file certain motions or objections, it is the rare record that will demonstrate such gross incompetence as to warrant a reversal. Consequently, before assigning as error on direct appeal the incompetency of counsel as a ground for reversal, counsel must diligently review the trial court record to determine whether a petition for postconviction *Page 100 
relief is, instead, the proper method to raise the issue.
In the instant case, appellant argues that he was denied the effective assistance of counsel in that his counsel failed to timely move to suppress evidence against him. In order to demonstrate that this failure did in fact prejudice him, so that his counsel's assistance was demonstrably ineffective, it was necessary for appellant to prove his underlying theory that the warrant by which the evidence was obtained was defective due to a lack of probable cause for its issuance. The record before this court on this direct appeal was insufficient to support a finding that the warrant was defective. Therefore, I concur in the judgment of affirmance. I diverge from the majority's opinion, however, as it is my view that res judicata bars his litigating this issue again in postconviction proceedings, since appellant attempted to prove ineffective assistance of counsel on this direct appeal upon the record before us, and did not succeed. *Page 101